Citation Nr: 0026422	
Decision Date: 10/03/00    Archive Date: 10/10/00

DOCKET NO.  99-09 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel





INTRODUCTION

The appellant served on active duty from August 1972 to May 
1975.

The case comes before the Board of Veterans' Appeals (the 
Board) on appeal from February 1999 decision of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The appellant has not presented competent medical 
evidence showing a nexus between his hearing loss and any 
incident or event of his military service.

2. The appellant has not presented competent medical evidence 
showing a nexus between his low back disorder and any 
incident or event of his military service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a low 
back disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Bilateral Hearing Loss

The appellant's service medical records reflect that he 
complained of ear pain in August 1972, and was found to have 
pus in the right ear canal.  He was diagnosed with otitis 
media, external; medication was prescribed.  Subsequently, in 
February 1975, the appellant complained of ringing and pain 
in his ears, and reported that blood had been draining from 
his ears on the morning of the examination.  No visible 
abnormalities of the ear were found, but the tympanic 
membrane appeared infected.  Again the appellant was 
diagnosed with otitis media, external.  No complaints 
regarding the appellant's hearing or diagnoses of hearing 
loss were noted during service.

A report of VA examination conducted in December 1998, 
reflects diagnosis of sensorineural hearing loss; however, 
there is no competent medical evidence of a link, or nexus, 
as reflected by medical diagnosis or opinion, between the 
disorder and service.  See Beausoleil v. Brown, 8 Vet. App. 
459, 464 (1996).  Furthermore, it is not shown by the 
evidence of record that the appellant is competent himself 
based on medical training and professional status to render a 
medical diagnosis or opinion.  Thus, his lay assertions that 
he suffers from bilateral hearing loss which was incurred in 
service will not support a finding on medical questions 
requiring special expertise or knowledge, such as diagnosis 
or causation of a disease.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95(1992).  

Accordingly, the Board must deny the appellant's claim of 
service connection for bilateral hearing loss as not well 
grounded.  Where the veteran has not met this burden, the VA 
has no further duty to assist him in developing facts 
pertinent to the claim, including no duty to obtain a medical 
examination or opinion.  38 U.S.C.A. § 5107(a); Morton v. 
West, 12 Vet. App. 477 (1999).  VA is obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of the kind of 
evidence needed to well ground a claim for service 
connection.  Robinette, 8 Vet. App. 69 (1995).  However, 
there is nothing in the record which suggests the existence 
of any additional evidence that might render plausible this 
claim that is not currently well grounded on the basis of a 
medical nexus.  Further, in documents provided from the RO, 
the veteran has been advised of the type of information he 
needed to well ground the claims.

Low back disorder

Service medical records reflect that the appellant complained 
of back pain in January 1974, following a fall which caused 
him to land flat on his back.  He was diagnosed with 
lumbosacral strain and prescribed medication.  No further 
diagnoses or findings were made with regard to a back 
disorder during service.

At the time of a post-service December 1998 VA examination, 
the appellant was found to have an increase in the lumbar 
lordosis.  Some faint density was noted in the soft tissues 
just anterior to the body of L4 to slightly distal.  This 
resembled very early atherosclerotic changes in the distal 
aorta.  Multiple views in the oblique plane revealed no 
pathological process.  The facets between L5-S1 showed some 
narrowing and some sclerotic change when compared with facets 
at other levels.  The appellant was diagnosed with low back 
pain, degenerative disease, facets L5-S1.

Here again, the Board finds that the appellant has failed to 
submit a well grounded claim.  Specifically, there is no 
competent medical evidence of a nexus, as reflected by 
medical diagnosis or opinion, between the veteran's current 
low back disability and service.  See Beausoleil v. Brown, 8 
Vet. App. 459, 464 (1996).  And it is not shown that the 
appellant is competent himself based on medical training and 
professional status to render a medical diagnosis or opinion.  
Furthermore, for the reasons expressed above, his lay 
assertions that he suffers from a low back disorder which was 
incurred in service will not support a finding on medical 
questions requiring special expertise or knowledge, such as 
diagnosis or causation of a disease.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95(1992).  

Accordingly, the Board must deny the appellant's claim of 
service connection for a low back disorder as not well 
grounded.  Where the veteran has not met this burden, the VA 
has no further duty to assist him in developing facts 
pertinent to the claim, including no duty to obtain a medical 
examination or opinion.  38 U.S.C.A. § 5107(a); Morton v. 
West, 12 Vet. App. 477 (1999).  VA is obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of the kind of 
evidence needed to well ground a claim for service 
connection.  Robinette, 8 Vet. App. 69 (1995).  However, 
there is nothing in the record which suggests the existence 
of any additional evidence that might render plausible this 
claim that is not currently well grounded on the basis of a 
medical nexus.  Further, in documents provided from the RO, 
the veteran has been advised of the type of information he 
needed to well ground the claims.


ORDER

As the appellant has failed to submit a well grounded claim, 
entitlement to service connection for bilateral hearing loss 
is denied.

As the appellant has failed to submit a well grounded claim, 
entitlement to service connection for a low back disorder is 
denied.



		
	SANDRA L. SMITH
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 


